            Case 6:20-cv-00842-ADA Document 1 Filed 09/15/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SOLAS OLED LTD.,

                       Plaintiff,                    Case No. 6:20-cv-842

                v.                                   JURY TRIAL DEMANDED

MOTOROLA MOBILITY LLC,

                       Defendant.



                 COMPLAINT FOR PATENT INFRINGEMENT AGAINST
                          MOTOROLA MOBILITY LLC

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. §1 et seq., in which Plaintiff Solas OLED Ltd. (“Plaintiff” or “Solas”)

makes the following allegations against Defendant Motorola Mobility LLC (“Motorola” or

“Defendant”):

                                       INTRODUCTION

       1.       This complaint arises from Motorola’s unlawful infringement of the following

United States patents owned by Solas, each of which generally relate to touchscreen technology:

United States Patent Nos. 7,573,068 (“’068 Patent”) and 7,868,880 (“’880 Patent”) (collectively,

the “Asserted Patents”).

       2.       OLED displays are revolutionizing electronic devices today. Devices using OLED

displays enhance a user’s viewing experience by allowing for the visual depiction of perfect blacks

as well as colors with high contrast––without distortion. OLED displays naturally emit light and

have the ability to turn off completely. Due to OLED display’s inherent design, devices are thinner,




                                                 1
            Case 6:20-cv-00842-ADA Document 1 Filed 09/15/20 Page 2 of 8




lighter, and more flexible than ever before. This is because OLED displays use fewer components.

OLED displays are the trendiest and best displays available on the market today.

       3.        But just a few decades ago, OLED display technology was in its infancy. OLED

displays have since undergone significant improvements to enhance the user experience for

consumers throughout the world.

       4.        Due to the vision of the companies who developed and those who improved on

OLED display technology, this technology has enjoyed rapid developments and improvements.

Research and development engineers have logged hours and hours of work to push this technology

to the forefront of the display market today. Improvements to this technology can be highly

technical, for example, they can relate to improved designs to the operation of drive control to

improved designs of transistor array substrates. These advancements to the various aspects of the

technology—each building a little on a related advancement before it—get us to the highly

advanced state we enjoy today.

       5.        These achievements range from designing the fundamental building blocks, which

enable the operation of OLED display technology, to designing critical enhancements, which

improves important aspects of the user experience and functionality of the OLED display. This

infringement action is about the latter: patented improvements—which took years of research and

millions of dollars in investments to develop, and which are infringed by Motorola’s Accused

Products here.

                                              PARTIES

       6.        Plaintiff Solas Ltd. is an Irish company, having its principal place of business at

Suite 23, The Hyde Building, Carrickmines, Dublin 18, Ireland. Solas is the sole owner by

assignment of all right, title, and interest in each Asserted Patent.




                                                   2
            Case 6:20-cv-00842-ADA Document 1 Filed 09/15/20 Page 3 of 8




       7.      On information and belief, Defendant Motorola Mobility LLC is a Delaware

limited liability company, with its principal place of business at 222 W. Merchandise Mark Plaza

Suite 1800, Chicago, Illinois 60654.

                                 JURISDICTION AND VENUE

       8.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       9.      This Court has personal jurisdiction over Motorola in this action because Motorola

has committed acts within this District giving rise to this action, and has established minimum

contacts with this forum such that the exercise of jurisdiction over Motorola would not offend

traditional notions of fair play and substantial justice. Motorola, directly and through subsidiaries

or intermediaries, has committed and continues to commit acts of infringement in this District by,

among other things, importing, offering to sell, and selling products that infringe the asserted

patents.

       10.     Venue is proper in this District under 28 U.S.C. § 1400(b). Motorola is registered

to do business in Texas, and upon information and belief, Motorola has transacted business in this

District and has committed acts of direct and indirect infringement in this District by, among other

things, making, using, offering to sell, selling, and importing products that infringe the Asserted

Patents. On information and belief, Motorola has regular and established places of business in the

District, including service centers in Austin and Waco, Texas. See Exhibits 1-2. On information

and belief, these service centers are dedicated to the service and support of Motorola products,

including the Accused Products.

                                             COUNT I




                                                 3
           Case 6:20-cv-00842-ADA Document 1 Filed 09/15/20 Page 4 of 8




                      INFRINGEMENT OF U.S. PATENT NO. 7,573,068

        11.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        12.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,573,068

(the “’068 Patent”), entitled “Transistor Array Substrate and Display Panel.” The ’068 Patent was

duly and legally issued by the United States Patent and Trademark Office on August 11, 2009. A

true and correct copy of the ’068 Patent is attached as Exhibit 3.

        13.     On information and belief, Motorola makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), including Edge, Edge+, RAZR, RAZR2, One

Zoom, Moto z4, Moto z3 OLED smartphones, that directly infringe, literally and/or under the

doctrine of equivalents, at least claims 13-17 of the ’068 Patent.

        14.     Motorola also knowingly and intentionally induces infringement of at least claims

13-17 of the ’068 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Motorola has had knowledge of the ’068 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’068 Patent, Motorola continues to actively

encourage and instruct its customers and end users (for example, through user manuals and online

instruction materials on its website) to use the Accused Products in ways that directly infringe

the ’068 Patent. Motorola does so knowing and intending that its customers and end users will

commit these infringing acts. Motorola also continues to make, use, offer for sale, sell, and/or

import the Accused Products, despite its knowledge of the ’068 Patent, thereby specifically

intending for and inducing its customers to infringe the ’068 Patent through the customers’ normal

and customary use of the Accused Products.

        15.     The Accused Products satisfy all claim limitations of at least claims 13-17 of




                                                  4
           Case 6:20-cv-00842-ADA Document 1 Filed 09/15/20 Page 5 of 8




the ’068 Patent. A claim chart comparing independent claim 13 of the ’068 Patent to a

representative Accused Product, Motorola Edge, is attached as Exhibit 4.

        16.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Motorola has injured Solas and is liable for infringement of the ’068 Patent

pursuant to 35 U.S.C. §271.

        17.     As a result of Motorola’s infringement of the ’068 Patent, Solas is entitled to

monetary damages in an amount adequate to compensate for Motorola’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Motorola, together with

interest and costs as fixed by the Court.

        18.     Motorola’s infringing activities have injured and will continue to injure Solas,

unless and until this Court enters an injunction prohibiting further infringement of the ’068 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 7,868,880

        19.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        20.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,868,880

(the “’880 Patent”), entitled “Display Apparatus and Drive Control Method Thereof.” The ’880

Patent was duly and legally issued by the United States Patent and Trademark Office on January

11, 2011. A true and correct copy of the ’880 Patent is attached as Exhibit 5.

        21.     On information and belief, Motorola makes, uses, offers for sale, sells, and/or

imports certain products (“Accused Products”), including Edge, Edge+, RAZR, RAZR2, One




                                                  5
          Case 6:20-cv-00842-ADA Document 1 Filed 09/15/20 Page 6 of 8




Zoom, Moto z4, Moto z3 OLED smartphones, that directly infringe, literally and/or under the

doctrine of equivalents, at least claims 2-40 of the ’880 Patent.

       22.     Motorola also knowingly and intentionally induces infringement of at least claims

2-40 of the ’880 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Motorola has had knowledge of the ’880 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’880 Patent, Motorola continues to actively

encourage and instruct its customers and end users (for example, through user manuals and online

instruction materials on its website) to use the Accused Products in ways that directly infringe

the ’880 Patent. Motorola does so knowing and intending that its customers and end users will

commit these infringing acts. Motorola also continues to make, use, offer for sale, sell, and/or

import the Accused Products, despite its knowledge of the ’880 Patent, thereby specifically

intending for and inducing its customers to infringe the ’880 Patent through the customers’ normal

and customary use of the Accused Products.

       23.     The Accused Products satisfy all claim limitations of at least claims 2-40 of the ’880

Patent. A claim chart comparing independent claims 2, 3, and 25 of the ’880 Patent to a

representative Accused Product, the Motorola Edge, is attached as Exhibit 6.

       24.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Motorola has injured Solas and is liable for infringement of the ’880 Patent

pursuant to 35 U.S.C. §271.

       25.     As a result of Motorola’s infringement of the ’880 Patent, Solas is entitled to

monetary damages in an amount adequate to compensate for Motorola’s infringement, but in no

event less than a reasonable royalty for the use made of the invention by Motorola, together with

interest and costs as fixed by the Court.




                                                  6
             Case 6:20-cv-00842-ADA Document 1 Filed 09/15/20 Page 7 of 8




        26.      Motorola’s infringing activities have injured and will continue to injure Solas,

unless and until this Court enters an injunction prohibiting further infringement of the ’880 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                     PRAYER FOR RELIEF

        WHEREFORE, Solas respectfully requests that this Court enter:

        a.       A judgment in favor of Solas that Motorola has infringed, either literally and/or

under the doctrine of equivalents, the ’068 Patent and the ’880 Patent;

        b.       A permanent injunction prohibiting Motorola from further acts of infringement of

the ’068 Patent and the ’880 Patent;

        c.       A judgment and order requiring Motorola to pay Solas its damages, costs, expenses,

and pre-judgment and post-judgment interest for Motorola’s infringement of the ’068 Patent and

the ’880 Patent; and

        d.       A judgment and order requiring Motorola to provide an accounting and to pay

supplemental damages to Solas, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Solas its reasonable attorneys’ fees against Motorola; and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Solas, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of any

issues so triable by right.




                                                 7
         Case 6:20-cv-00842-ADA Document 1 Filed 09/15/20 Page 8 of 8




Dated: September 15, 2020           Respectfully submitted,

                                    By: /s/ Reza Mirzaie
                                    Reza Mirzaie (CA SBN 246953)
                                    Paul A. Kroeger (CA SBN 229074)
                                    Philip X. Wang (CA SBN 262239)
                                    Kent N. Shum (CA SBN 259189)
                                    Jonathan Ma (CA SBN 312773)
                                    RUSS AUGUST & KABAT
                                    12424 Wilshire Blvd., Ste. 1200
                                    Los Angeles, CA 90025
                                    Telephone: (310) 826-7474
                                    Facsimile: (310) 826-6991
                                    Email:      rmirzaie@raklaw.com
                                                  pkroeger@raklaw.com
                                                 pwang@raklaw.com
                                                 kshum@raklaw.com
                                                 jma@raklaw.com

                                    Attorneys for Plaintiff Solas OLED Ltd.




                                       8
